Citation Nr: 1729971	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, entitlement to service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and K.M.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge via live videoconference; the transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss as not well-grounded.

2.  The evidence received since the July 2000 rating decision regarding reopening a claim of service connection for bilateral hearing loss is new and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current diagnosis of sensorineural hearing loss in both the right and left ears.

4.  The Veteran experienced a decrease in hearing acuity at least within the one year presumptive period after discharge from service and there was a continuity of symptomatology after discharge from service without evidence of a clearly attributable intercurrent cause.



CONCLUSIONS OF LAW

1.  The July 2000 RO decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

The Veteran filed a claim for service connection for bilateral hearing loss in January 1999.  That claim was denied in a rating decision dated in July 2000 on the basis that the claim was not well-grounded.  The Veteran did not appeal the July 2000 rating decision, and it became final.  38 U.S.C.A. § 7105.  

The Board notes that some claims that were finally denied as being "not well grounded," such as the July 2000 rating action, may be readjudicated de novo (i.e., reviewed anew with no requirement for new and material evidence) pursuant to the Veterans Claims Assistance Act (VCAA).  However, the VCAA only provides for such readjudication for claims that became final and binding between July 14, 1999 and November 9, 2000, the date of enactment of the VCAA.  The request for readjudication must have been requested or initiated within two (2) years of the date of enactment of the VCAA; no action to initiate readjudication of such a claim should be taken after November 9, 2002.  See Pub. L. No. 106-475, Section 7(b)(1), 114 Stat. 2096.  See also VA Office of General Counsel opinion VAOPGCPREC 03-2001 (January 22, 2001).  Here, as the claim became final in July 2001 (one year after the July 2000 rating action) and not within the prescribed period, it is final and may only be reopened upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104(b); 38 C.F.R. § 3.156 (a).

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156 (a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the July 2000 rating decision includes the Veteran's hearing testimony and written statements, as well as VA examination reports dated in March 2012 and April 2012, which indicate that the Veteran experienced in-service acoustic trauma.  This evidence addresses causal nexus, which was the previously unsubstantiated element.  For the purpose of reopening a claim, the credibility of the evidence is presumed. 

The Board finds the evidence received since the July 2000 rating decision regarding reopening a claim of service connection for bilateral hearing loss is new, addresses a previously unsubstantiated fact, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.


II.  Service Connection on the Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Thirty-eight C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to those chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Veteran seeks service connection for bilateral hearing loss.  For the reasons that follow, the Board finds that service connection is warranted.

In April 1999 and again in March 2012, the Veteran underwent VA audiological examinations.  The examination reports show that the Veteran had a diagnosis of sensorineural hearing loss in both ears on both occasions.  

The auditory findings obtained from objective testing during the examinations satisfy the requirements of 38 C.F.R. § 3.385; the Veteran's bilateral sensorineural hearing loss is considered a disability for VA purposes.  The Board also notes that sensorineural hearing loss is considered a chronic disease for the purposes of 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a) (identifying "[o]ther organic diseases of the nervous system" as a chronic disease); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (sensorineural hearing loss is considered subject to § 3.309(a) as an organic disease of the nervous system). 

Aside from the Veteran's DD Form 214, a report of medical history completed by the Veteran in August 1954 prior to service, and an August 1956 service separation examination report, his service records are unavailable as they are fire-related (i.e., destroyed in a fire at the National Personnel Records Center (CPRC) in St. Louis, Missouri, in 1973).  

On the August 1954 report of medical history, the Veteran reported no ear trouble.  The August 1956 separation examination noted the Veteran's hearing was "15/15" bilaterally based on whispered voice and spoken voice testing.  No audiometric testing was accomplished at that time.

On the April 1999 examination, the Veteran reported that ear protection was not used during his military enlistment, during which he served on a pistol team in Germany for 17 months.  He reported that he later participated on a civilian pistol team in the late 1960s and utilized ear protection during that period.  The April 1999 VA examiner did not provide an opinion on the etiology of the Veteran's hearing loss.  

On the March 2012 examination (and an April 2012 addendum report), the examiner stated that it could not be determined whether the Veteran's hearing loss was caused by or a result of military service without resorting to mere speculation.  The examiner wrote: "There is no audiometric data in the [service treatment records] from which to draw any conclusions regarding the presence or absence of hearing loss."

The Veteran has provided lay evidence in support of the claim.  In a November 1998 statement, R.T.S., a friend of the Veteran's since high school who also served with him in a Military Police unit during service in Germany in 1955 and 1956, stated that the Veteran:  

was a part of the unit's Pistol Team, which fired Colt .45 ACP semi-automatic pistols.  We were not issued, nor was there available, hearing protection of any type, which was effective in dampening the report of these arms.  I can remember the ringing of the ears for days after firing on the range.  I am not surprised that [the Veteran] has permanent damage to his hearing, since he did a great deal more shooting than I, since I was not on the organized Pistol Team.

In a written statement dated in August 2011, the Veteran reported that in addition to his exposure to noise on the service pistol team, his duties as a Military Policeman required him to ride civilian trains on a daily basis to assist military personnel:

All of these trips were several hours long and the "clickey clack" of the steel wheels on the track was very loud.  Also the cracks in the track caused a vibration which you felt while traveling.  It was difficult to get back to normal after a train run as my ears would be ringing, the ground seemed to be shaking, and the world seemed to be spinning.  The Mail Car run was worse as you had to guard the car at all times.  This meant that we must ride in the steam engine while the car was moved around the train yard to be connected on the right track.  Inside the cab there was an excess level of noise of the fireman shoveling coal, the hissing of the engine, the noise it made moving on the track, and a very loud bang when the car was coupled to the right train.  Also in the train yard there was always the sound of a lot of other engines doing their work.  

The Veteran has testified and/or reported to VA examiners that he experienced problems with his hearing shortly after his separation from service, that these problems worsened, and that he eventually obtained hearing aids in the 1980s.  

In the absence of evidence to the contrary, the Board finds the statements of the Veteran and his service friend to be credible.  The Board notes that VA has previously found similar, related statements to be credible as they pertained to a claim of service connection for a different disability, tinnitus, which was granted in a March 2012 rating decision; and the Board can find no reasonable basis as to why they should be found credible as they pertain to that claim but not credible as they pertain to this claim.  

The Board also finds that the Veteran is competent to render such statements as they are based upon readily observable symptoms.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (discussing the competency of lay evidence in the context of the disease tinnitus).  That is not to say that the Veteran is competent to diagnose sensorineural hearing loss - he is not - rather the Board's finding is limited to his ability to observe a decrease in hearing acuity and its impact on his daily life, observations which do not require any specialized medical training or expertise.

The Board finds the statements of the Veteran to be at least as probative as the medical evidence of record.  Resolving all reasonable doubt in favor of the Veteran, the Board finds these statements to be sufficient to establish that the Veteran experienced a decrease in hearing acuity at least within the one year presumptive period after discharge from service, 38 C.F.R. § 3.307(a)(3), and that there was a continuity of symptomatology after discharge from service without evidence of a clearly attributable intercurrent cause, 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

The Veteran's claim of service connection for bilateral hearing loss is reopened; service connection for bilateral hearing loss is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


